Citation Nr: 0725820	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  02-08 112	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than November 8, 
2000 for the assignment of a 100 percent rating for service-
connected post-traumatic stress disorder (PTSD) based on an 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his ex-wife


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to February 
1969.

In a February 1999 rating decision, the RO granted service 
connection and assigned an initial 50 percent rating for 
PTSD, effective May 27, 1997.  In an April 1999 statement, 
the veteran requested a higher rating for his PTSD.  In a 
June 1999 rating decision, the RO assigned a 70 percent 
rating for PTSD, effective May 27, 1997.  

Thereafter, in an August 1999 statement, the veteran 
requested an increased rating for his service-connected PTSD.  
The veteran's representative reiterated the request in a 
November 2000 statement.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2001 rating decision in which the RO, in 
part, assigned a temporary total (100) percent rating for 
hospitalization for PTSD (under the provisions of 38 C.F.R. § 
4.29), from November 8, 2000 to December 31, 2001; and 
thereafter assigned a 100 percent schedular rating for PTSD, 
effective January 1, 2001.  The RO accepted a VA Form 9, 
Appeal to the Board of Veterans' Appeals, received from the 
veteran in December 2001, as a timely notice of disagreement 
(NOD) with the effective date assigned for the 100 percent 
rating for PTSD.  The RO issued a statement of the case (SOC) 
concerning this matter in May 2002.  The veteran filed a 
substantive appeal pertaining to this issue (via a second VA 
Form 9), in May 2002.

In August 2002, the veteran and his ex-wife testified during 
a hearing before a Decision Review Officer (DRO) at the RO; a 
transcript of the hearing is of record.  The RO issued a 
supplemental SOC (SSOC) in September 2002, December 2002, and 
March 2003, continuing the denial of the claim on appeal.



FINDING OF FACT

On December 12, 2003, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania notified the 
Board that the appellant died on December [redacted], 2003.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2006).




ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


